Citation Nr: 1529924	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pulmonary disorders, to include asthma. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1979 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim of service connection for his pulmonary disorders, to include asthma. 

By way of procedural history, the Board notes that the Veteran's claim has been remanded by the Board on two separate occasions in November 2013 and October 2014. On both occasions, the remand directives were accomplished and the RO subsequently issued Supplemental Statement of the Cases (SSOC) regarding the issue on appeal. The claim is now properly before the Board for appellate review. 

Prior to the November 2013 Board remand, the Veteran and his mother presented testimony before the undersigned Veterans Law Judge (VLJ) during a Board hearing in March 2013. A transcript of that hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim for service connection. While the Board acknowledges that this is the third remand since the Veteran filed his claim, the Board notes that such development is necessary to ensure that there is a complete and adequate record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran has been afforded three separate VA Compensation and Pension (C&P) examinations during the pendency of this claim in August 2009, December 2013 and January 2015. During all three of these examinations, the Veteran was diagnosed with asthma, along with a number of other pulmonary disorders, to include emphysema, histoplasmosis, pulmonary nodules, and chronic obstructive pulmonary disease (COPD). In both the August 2009 and December 2013 examinations, the Veteran's conditions were found to be not related to any incident or incurrence during his military service, and therefore, service connection could not be granted. However, with regards to both examinations, the Board found that the nexus opinions provided regarding the Veteran's asthma were inadequate for adjudication, and the Veteran's claim were remanded for further development on both occasions. 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment. 38 C.F.R. § 3.304(b)(1). 

However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue. See id. 

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003). Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service. See VAOPGCPREC 3-03. Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service. See Id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition. Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 and 38 C.F.R. § 3.306); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111"). If this burden is met, then the Veteran is not entitled to service-connection benefits. Wagner, 370 F.3d at 1096. On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted. See id. at 1094. In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made. Id. at 1096 (citing 38 C.F.R. § 3.322 (2014)); see also id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111"). In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service. See id. 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard). It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)). The Board finds that, after a thorough review of the medical examinations and opinions of record, that the evidence does not reach the high standard of clear-and-unmistakable evidence, and as such, the presumption of soundness has not been rebutted. Consequently, additional medical examinations must be provided to discuss and opine on the Veteran's current asthma condition as it relates directly to his service. 

The Board notes that with regards to the Veteran's asthma, the record is quite clear regarding the Veteran's condition prior to service. The Veteran was diagnosed with asthma when he was two and treated with a regimen of allergy injections until he was five years old, when his symptoms of asthma subsided and seemingly resolved. The Veteran has claimed, and his mother has testified, that since he was five years old, he had not had any issues with his asthma, to include when he participated in sports and activities during his primary schooling. The Veteran claims that it was not until the second day of his enlistment, in service, that he experienced his first asthma attack since before he could remember. The Veteran explains that since his first asthma attack in service, he had suffered from asthma related symptoms, and used over-the-counter inhalers and drugs to fight those symptoms. 

With regards to the Veteran's asthma, the August 2009 VA examiner found that there was no nexus between the Veteran's asthma and his military service, to include aggravation and/or on a direct basis. The examiner reasoned that there were no medical records regarding the Veteran suffering from asthma after service until 2009, nearly 30 years after he left service. However, the Board found that the medical opinion was inadequate to rebut the presumption of soundness, and therefore, remanded the claim for another examination. 

In December 2013, the Veteran was afforded another examination regarding his asthma during which the examiner found that the Veteran's asthma did pre-exist his military service, even though it was not listed on his entrance examination. The examiner further concluded that the Veteran's preexisting asthma was not aggravated by his military service. However, the only rationale provided by the examiner for her opinion was based on the Veteran's statement that he had asthma as a child between the ages of two to five. Again, the Board found that the examiner failed to provide an adequate opinion regarding her determination of a preexisting disability to rebut the presumption of soundness, and the claim was again remanded.  

Finally, in January 2015, the Veteran was provided an addendum opinion for his asthma condition. In the opinion, the VA examiner concluded that the Veteran's condition clearly preexisted and was clearly and unmistakably not aggravated by the Veteran's military service. With regards to a preexisting condition, the examiner noted that an asthma condition is never resolved and flare-ups in severity can be triggered as a result of environmental conditions; therefore, the Veteran must have clearly entered service with an asthma condition, which was flared-up by the conditions of his training in service. The examiner, however, concluded that his condition was clearly and unmistakably not aggravated by his military service since the Veteran's asthma condition continued to be aggravated after he left service. 

The Board finds that the latest medical opinion regarding the Veteran's asthma to be not only inadequate, but also internally contradicting, and therefore, does not meet the high standard requisite for rebutting the presumption of soundness. Specifically, the examiner noted that asthma is never resolved, and manifests at different severities based on environments. As such, the Veteran's asthma, from when he was a child, was never resolved and therefore, preexisted service. The examiner further states that an increase in the Veteran's asthma symptoms during the first days of his military service was caused by the physically and mentally stressful conditions of his training, as his first asthma attack since he was a child happened right after entry into the service. However, when considering aggravation of the Veteran's asthma, the VA examiner concluded that she found that such aggravation clearing and unmistakably was not caused by his military service, nearly completely ignoring her previous contention that the conditions of basic training caused an increased in symptoms of the Veteran's asthma. Such discrepancy is never explained by the examiner. 

Here, the examiner's conclusion regarding aggravation is further convoluted by her rationale, stating; "if he only experienced those triggers in San Diego and not prior to San Diego, then they should have resolver after leaving San Diego area. There is no evidence that [the] Veteran's asthma condition continued to be aggravated after leaving the military." The examiner based her conclusion on the fact that the Veteran's condition did not continued to be aggravated after leaving service; therefore, the condition during his military service was the cause of his aggravation. 

The Board, however, finds the examiner's opinion to be both inadequate and insufficient, to rise to the requisite high standard of clear and unmistakable evidence, in light of the evidence. First, the Board points out that the rationale provided is self-contradicting, in that it states that if the Veteran's military service caused the aggravation than, such aggravated condition would resolve after leaving service. The very next part of the rationale notes that the examiner found that the Veteran's asthma condition did not continue after he left service. Therefore, by its own logic, the Veteran's condition was aggravated by his active duty service. 

Second, the entire statement is based on the inaccurate factual premise that the Veteran stopped experiencing asthma symptoms after service. The Veteran has continuously claimed that he experienced no symptoms of his asthma since he was five, until he entered service, and has suffered from symptoms since then. The Board finds that such lay statements to be both competent and credible, as the Veteran has been consistent in his reports of his continued symptoms, and such symptoms are those of which a lay person can attest too. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Therefore, in light of this evidence, a rationale that such "increase in symptoms" continued after the Veteran left service to show that his active service did not aggravate his asthma does not meet the clear and unmistakable standard, and is, in fact, wholly inadequate and offers no probative value, as it is based on an inaccurate factual premise. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see Swann v. Brown, 5 Vet. App. 229 (1993)) (holding that the Board is not bound to accept medical opinions that are based upon an inaccurate factual premise); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Accordingly, the Board finds that the evidence of record does not meet the requisite standard and the Veteran's presumption of soundness has not been rebutted. See Horn, 25 Vet. App. at 235.  The Board finds that an "increase in symptoms" caused by the rigors of the military training would constitute as an aggravation of the Veteran's condition, and that the Veteran continued to suffer such symptoms after leaving service, as demonstrated by lay statements. As noted above, the evidentiary standard to rebut the presumption of soundness is monumental, and is only accomplished through the rigors of clear and unmistakable evidence. See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)). Here, such level of evidence simply has not been achieved to demonstrate no aggravation of the Veteran's asthma was caused by his military service, especially in light of the evidence.

As such, the Board's analysis must turn to establishing service connection on a direct basis. The Board notes that the only the August 2009 VA examination offered a nexus opinion regarding direct service connection, concluding that the Veteran's asthma was not caused or etiologically related to his military service. The examiner opined that there was no nexus since there was such a gap between his discharge and his recent diagnosis of asthma in 2009. However, the examiner's opinion failed to consider the Veteran's lay statements regarding his condition, specifically, his assertions that he has experienced asthma symptoms such as shortness of breath and wheezing after he was discharge from service, to include using over-the-counter inhalers and drugs to relieve his symptoms. 

The Board notes that, in the absence of medical treatment records, lay evidence, especially competent and credible lay statements from the Veteran cannot be ignored by the examiner. See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). Therefore, the Board finds that the August 2009 medical opinion and examination to be inadequate for adjudication purposes and a new examination must be provided prior to any appellate review. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should schedule the Veteran for a new C&P examination with a new VA physician to ascertain the nature and etiology of his asthma, addressing whether the Veteran's disorder is related to, or was caused by his military service, directly.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so. The examiner is specifically directed to opine upon any relation the Veteran's current asthma has to those incidents he experienced during service in June 1979 and October 1979, as noted in his service treatment records.

The examiner is further advised that the Board finds that the Veteran's lay statement with regards to experiencing asthma symptomatology after service, and there-in-lack-of symptoms prior to service to be credible.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




